556 So. 2d 836 (1990)
STATE of Louisiana
v.
Kenny POSEY.
No. 89-C-2813.
Supreme Court of Louisiana.
February 16, 1990.
Rehearing Denied March 22, 1990.
PER CURIAM.
Granted.
The court of appeal held that the judgment of bond forfeiture was null because service of the notice of the appearance date was not made on the surety. However, La.C.Cr.P. art. 337, as amended by La. Acts 1987, No. 728, effective September 1, 1987, now permits this notice to be served on the surety's agent or bondsman and no longer requires service of notice on the surety itself.
The judgment of the court of appeal is reversed, 550 So. 2d 1368, and the judgment of the district court is reinstated.